Exhibit 10. 1

 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

TECHNOLOGY AND PATENT RIGHTS
LICENSE AGREEMENT

 

This Technology and Patent Rights License Agreement, (the “Agreement”), is made
and entered into effective the 5th day of April, 2005 (the “Effective Date”), by
and between Broin and Associates, Inc., a South Dakota corporation located at
2209 East 57th Street North, Sioux Falls, South Dakota 57104 (“Licensor”) and
Great Plains Ethanol, LLC a South Dakota limited liability company, located at
27716 - 462nd  Avenue, Chancellor, SD 57015, (“Licensee”).

 

RECITALS;

 

A.                               Licensee owns and operates a dry mill fuel
ethanol plant near Chancellor, South Dakota, for the production and marketing of
fuel ethanol and ethanol co-products.

 

B.                                 Licensor is in the business of designing and
building dry mill fuel ethanol plants.

 

C.                                 Licensor possesses the Technology and Patent
Rights necessary to operate Licensee’s Ethanol Plant to produce the Licensed
Products using the Licensed Methods.

 

D.                                Licensee desires to acquire non-exclusive
licenses to Licensor’s Technology and Patent Rights, and Licensor is willing to
grant such licenses, all in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
in this Agreement, Licensor and Licensee hereby agree as follows:

 

ARTICLE I -  DEFINITIONS

 

1.1           “Affiliate” or “Affiliates” of Licensor means Jeffrey S. Broin,
Robert L. Broin, Todd R. Broin, one or more members of their respective
Immediate Families, Broin Enterprises, Inc., Broin Management, LLC, Ethanol
Products, LLC, or any other present or future company of which ten percent (10%)
or more of the outstanding securities are owned or controlled by Licensor or one
or more Affiliates.

 

1.2           “Application” means an application for the protection of an
invention or an industrial design; reference to an “Application” shall include
applications for patents for inventions (including utility and provisional
applications), reissue applications, inventors’ certificates, utility
certificates, utility models, patents or certificates of addition, inventors’
certificates of addition, utility certifications of addition, design patents,
and industrial design registrations, foreign or domestic, including the
Applications identified in Exhibit B, if any.

 

1

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

1.3           “Confidentiality Agreement” means the Confidentiality and
Nondisclosure Agreement dated April 5, 2005, between Licensee and Licensor,
and/or any amendment, modification or replacement agreement between Licensee and
Licensor with respect to the protection and nondisclosure of Confidential
Information.

 

1.4           “Confidential Information” means the Confidential Information of
Licensor and its Affiliates, as defined in the Confidentiality Agreement, and
any other information now or later identified by Licensor and its Affiliates as
being confidential and subject to nondisclosure obligations.

 

1.5           “Ethanol Plant” means the ethanol production facility owned and
operated by Licensee near Chancellor, South Dakota.

 

1.6           “Gross Income” means gross income as determined under generally
accepted accounting principles, applied on a consistent basis.

 

1.7           “Immediate Family” or “Immediate Families” means respectively and
collectively the spouse, children, grandchildren and parents of Jeffrey S.
Broin, Robert L. Broin and Todd R. Broin.

 

1.8           “Initial New Technology Fee” means the initial fee to be paid to
Licensor for New Technology pursuant to any Addendum executed by the parties.

 

1.9           “Licensed Products” means any and all products, machines,
manufactures, or compositions of matter which are covered by or are produced
using a process or a method covered by the Technology and Patent Rights,
including but not limited to ethanol, distillers grain, carbon dioxide and other
ethanol co-products.

 

1.10         “Licensed Methods” means any and all methods or processes which are
covered by the Technology and Patent Rights, including but not limited to
methods of producing ethanol, distillers grain, carbon dioxide or other ethanol
co-products.

 

1.11         “License” or “Licenses” means the Technology License and/or Patent
Rights License described in Section 2.1

 

1.12         “Management Agreement” means the agreement between Licensee and
Manager with respect to the management and operation of the Ethanol Plant, as
evidenced by the First Amended and Restated Operating Agreement of Great Plains
Ethanol, LLC dated April 23, 2001, and/or any amendment, modification or
replacement agreement between Manager and Licensee for the management and
operation of the Ethanol Plant.

 

1.13         “Management Bonus” means the management bonus to be paid to Manager
under the terms of Section 9.3(b) of the Management Agreement.

 

2

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

1.14         “Management Fee” means the management fee paid to Manager pursuant
the terms of Section 9.3(a) of the Management Agreement.

 

1.15         “Management Term” means from the date of this Agreement until such
time as the Management Agreement expires or is terminated by either Licensee
and/or Manager, pursuant to the terms and conditions of the Management
Agreement.

 

1.16         “Manager” means Broin Management, LLC, its successors and assigns.

 

1.17         “New Technology” means: (i) replacements, improvements,
enhancements or modifications to the Technology and Patent Rights, (ii) new
inventions and discoveries for the construction and operation of the Ethanol
Plant, the manufacture of the Licensed Products and/or use of the Licensed
Methods, and (iii) technology in research, development, or testing stage, and
technology to be researched, developed or tested by Licensor subsequent to the
date of this Agreement, and (iv) any processes; systems, diagrams, information,
balances, blueprints, configurations, manuals, videotapes or any other
proprietary rights, patents, trademarks, copyrights, trade secrets, formulas,
research data, know-how, process control systems, software certifications and
specifications and other technology that is not part of the Technology and
Patent Rights.

 

1.18         “Patents” means patents, reissues, renewals, and extensions thereof
for inventions, inventors’ certificates, utility certificates, utility models,
patents or certificates of addition, inventors’ certificate of addition, utility
certificates of addition, design patents, and industrial design registrations.

 

1.19         ‘Patent Rights” means: (i) the Scheduled Patents, and (ii) such
Patents and Applications directed to the construction and operation of the
Ethanol Plant, the manufacture of the Licensed Products and/or use of the
Licensed Methods that Licensor may own or gain rights to license during the term
of this Agreement and which Licensor may agree to include in the Patent Rights.

 

1.20         “Patent Rights License” means a revocable, non-exclusive,
indivisible and non-transferable right and license to use the Patent Rights
solely for the Permitted Purpose, subject to the conditions set forth herein.

 

1.21         “Permitted Purpose” means the operation of the Ethanol Plant for
the production of the Licensed Products and/or use of the Licensed Methods at
the Ethanol Plant.

 

1.22         “Person” means an individual, partnership, limited partnership,
limited liability company, foreign limited liability company, trust, estate,
corporation, foreign corporation, cooperative, custodian, trustee, executor,
administrator, nominee, representative or any other individual or entity,
however designated.

 

3

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

1.23         ‘Post-Management Term” means that period of time commencing upon
(i) the expiration of the Management Agreement at the conclusion of its natural
term with no renewal thereof, or (ii) Licensee’s termination of the Management
Agreement for cause as defined in the Management Agreement, and in either event
concluding upon the earlier of (iii) the date that Licensee ceases to use all of
the Technology and/or Patent Rights, or (iv) the annual anniversary date of the
expiration or termination of the Management Agreement occurring at least ninety
(90) days following the giving of notice of termination of the Licenses, by
Licensee pursuant to Section 3.3.

 

1.24         ‘Post-Management Term Fees” means the     **                to be
paid by Licensee to Licensor during the Post Management Term as provided in any
Addendum executed by the parties.

 

1.25         “Scheduled Patents” means the Applications and Patents listed in
any Addendum executed by the parties.

 

1.26         “Technology” means: (i) all processes, systems, diagrams,
information, balances, blueprints, configurations, manuals, videotapes,
proprietary rights, patents, trademarks, copyrights, trade secrets, formulas,
research data, know-how, process control systems, software configurations and
specifications, and other technology required to operate the Ethanol Plant, to
manufacture the Licensed Products, and/or use the Licensed Methods, all as
identified in Exhibit A, (ii) means all inventions and discoveries covered by
the claims in the Applications prior to the issuance of, during the life of, and
following the expiration of the Patents, and (iii) any of the foregoing directed
to the manufacture of the Licensed Products and/or use of the Licensed Methods
that Licensor may own or gain rights to license during the term of this
Agreement, but not including the New Technology until so specified in an
Addendum.

 

1.27         “Technology and Patent Rights Fee” means the        **       equal
to       **         to be paid to Licensor by Licensee during the Management
Term for the right to use the Technology and Patent Rights to produce the
Licensed Products using the Licensed Methods, pursuant to Section 4.1.

 

1.28         “Technology License” means the revocable, non-exclusive,
indivisible and non-transferable right and license to use the Technology solely
for the Permitted Purpose as granted by Licensor to Licensee pursuant to
Section 2.1, but, subject to the conditions set forth in this Agreement.

 

1.29         “Third Party” means any Person other than Licensee and its officers
and employees having a reason to know the Technology and Patent Rights.

 

1.30         “Transfer” means a sale, assignment, gill, exchange or other
disposition of the Technology and/or the Patent Rights. “Transfer” does not mean
or include a mortgage, pledge or grant of a security interest or other
encumbrance of or in the item in question.

 

4

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

ARTICLE II- GRANT OF LICENSE

 

2.1           Non-Exclusive License. Licensor hereby grants to Licensee the
Technology License and the Patent Rights License. (the “Technology License”)

 

2.2           Restrictions. Licensee is prohibited from using the Technology
and/or Patent Rights for any purpose other than the Permitted Purpose. Licensee
is prohibited from disclosing to any Person the Technology and Patent Rights.
Licensee is prohibited from sublicensing, renting, and/or leasing to any Person
the Technology and/or Patent Rights. Licensee is prohibited from reverse
engineering the Technology and/or Patent Rights. Licensee is not granted the
right to use the Technology and/or Patent Rights in connection with the design,
construction, operation or maintenance of another ethanol facility.

 

2.3           New Technology. The Licenses do not extend to New Technology until
an Addendum is executed by the parties under which the New Technology becomes
subject to the Licenses.  If during the term of this Agreement, Licensor,
Licensee and/or Licensee’s employees, consultants, and contractors develop any
New Technology, or if Licensor becomes the owner of any New Technology, such New
Technology shall be solely owned by Licensor.  If Licensee, its employees,
consultants and/or contractors develop any New Technology, or if any of the
foregoing become the owners of any rights in New Technology, Licensee, its
employees, consultants and/or contractors shall assign to Licensor all right,
title and interest in and to the New Technology.  New Technology, in the sole
discretion of Licensor, may be licensed to Licensee. If Licensor determines that
Licensor will make available and license to Licensee the New Technology, then
the New Technology shall become part of the Technology licensed hereunder, and
shall be licensed to Licensee without charge or additional compensation to be
paid by Licensor during the Management Term.  Any charges and additional
compensation to be paid to Licensor during the Post-Management Term shall be set
forth in an Addendum that shall be executed by the parties.

 

2.4           Assignments to Licensee. Licensee shall require all of Licensee’s
current and future employees, consultants and contractors to assign to Licensee
all New Technology, so as to ensure and facilitate the assignment by Licensee to
Licensor of the same. Licensee’s current and future employees, consultants and
contractors shall execute and deliver to Licensee an Employee, Consultant or
Contractor Confidentiality and Nondisclosure Agreement in the form attached to
the Confidentiality Agreement. Licensee shall enforce the terms and conditions
of the Employee, Consultant or Contractor Confidentiality and Nondisclosure
Agreement, and hereby authorizes Licensor, as a third party beneficiary, to
enforce the same, and agrees to cooperate and assist Licensor in the enforcement
of the same.

 

2.5           Patent Prosecution. Licensor shall have full control over
prosecution and maintenance of the Applications and Scheduled Patents. Licensor
shall use, at its sole discretion, reasonable efforts to establish patent
protection for the information, inventions and discoveries included in the
Applications and shall timely keep Licensee advised of the status of such
prosecution and maintenance thereof In addition, with respect to the development
of New

 

5

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

Technology, Licensee may offer, at its own expense, assistance to Licensor in
the drafting of claims and specifications for the development of New Technology
and/or filing of new Applications.

 

ARTICLE III -  TERM

 

3.1           Initial Technology License Term. The Technology License shall
commence on the Effective Date of this Agreement and shall terminate, unless
otherwise terminated as provided herein, upon the earlier of (i) the date that
Licensee ceases to use all of the Technology, or (ii) the conclusion of the
Management Term.  If Licensor determines, in its sole discretion, that the
processes, know-how, and other proprietary information contained in the
Technology infringes or may infringe upon the proprietary information of any
Person, then the Technology License with respect to said infringing processes,
know-how, and other proprietary information shall terminate upon notice from
Licensor to Licensee.

 

3.2           Initial Patent Rights License Term. The Patent Rights License
shall commence on the Effective Date of this Agreement and shall terminate,
unless otherwise terminated as provided herein, upon the earlier of (i) the date
that Licensee ceases to use all of the Patent Rights, (ii) the conclusion of the
Management Term, or (iii) expiration of the last to expire of any of the
Scheduled Patents issued.

 

3.3           Post-Management Term. Upon the commencement of the Post-Management
Term, Licensee shall have the option to continue the Licenses in full force and
effect on a year-to-year basis, subject to Licensee’s fulfillment of Licensee’s
obligations hereunder, including but not limited to Licensee’s payment of the
Post-Management Term Fees, and Licensee’s obligations under any and all
Addendums to this License Agreement.  To exercise the option to continue the
Licenses, Licensee shall give Licensor written notice of Licensee’s election to
exercise the option at least ninety (90) days prior to the expiration of the
Management Agreement if it expires at the conclusion of its natural term or no
later than the date that Licensee gives Manager notice of termination of the
Management Agreement for cause.  Thereafter, the Licenses shall renew
automatically on a year-to-year basis, unless Licensee gives Licensor written
notice of Licensee’s election to terminate the Licenses, which notice shall be
given at least ninety (90) days prior to the anniversary date of the expiration
of the Management Term. If Licensee timely exercises the option to continue the
Licenses, then the Licenses shall continue in full force an4 effect during the
Post-Management Term.

 

ARTICLE IV - COMPENSATION

 

4.1           License Fees During the Management Term. During the Management
Term, Licensee shall pay to Licensor the Technology and Patent Rights Fee, as
defined in Section 1.27.  The Technology and Patent Rights Fee shall be
paid            **                              .

 

6

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

If during the Management Term Licensor transfers to a Person that is not an
Affiliate of Licensor this Agreement, or if during the Management Term a
controlling interest in the stock of the Licensor (more than 50%) is held by a
Person that is not an Affiliate of Licensor, then Licensee may request that the
amount of the Technology and Patent Rights Fee be renegotiated for the balance
of the Management Term. Licensee shall have ninety (90) days following receipt
of written notice of Transfer from Licensor or Licensor’s transferee within
which to request that the Technology and Patent Rights License Fee be
renegotiated. Upon Licensee’s timely request to renegotiate the Technology and
Patent Rights License Fee, Licensee and Licensor or Licensor’s transferee,
whichever is applicable, shall in good faith attempt to agree upon the amount of
the Technology and Patent Rights Fee to remain in effect during the remaining
portion of the Management Term.  The amount of the Technology and Patent Rights
License Fee shall be determined based upon a comparison of Licensor’s commitment
to research and development of New Technology and Licensor’s or Licensor’s
transferee’s commitment to research and development of New Technology.  If
Licensor or Licensor’s transferee and Licensee are unable to agree upon the
amount of the Technology and Patent Rights Fee, then the Technology and Patent
Rights Fee shall be equal to
                         **                                  throughout the
remainder of the Management Term. Notwithstanding the provisions of Section 2.3,
and notwithstanding the fact that the decision of Licensor to license to
Licensee the New Technology is solely within the discretion of Licensor or
Licensor’s transferee, Licensee shall not be eligible to license from Licensor
or Licensor’s transferee any New Technology once and for so long as Licensee is
paying the Technology and Patent Rights Fee at the reduced rate of   
**                         .

 

4.2           Post-Management Term Fees. During the Post-Management Term,
Licensee shall pay Licensor only the licensing fees specified in any Addendum
executed by Licensor and Licensee for New Technology.  The Technology and Patent
Rights Fee to be paid by Licensee to Licensor during the Management Term, as
identified in Section 4.1, shall not be paid by Licensee to Licensor during the
Post-Management Tenn.

 

ARTICLE V - REPRESENTATIONS AND WARRANTIES

 

5.1           List of Technology and Patent Rights . Licensor represents and
warrants

 

that Exhibit A contains a complete and accurate listing of all licensed
Technology. Licensor represents and warrants that there ate no Applications or
Scheduled Patents licensed, except as are identified in any Addendum executed by
the parties.

 

5.2           No Claims of Infringement. Licensor represents and warrants that
there are no claims of infringement filed against Licensor with respect to the
Technology and/or Patent Rights anywhere in the world.

 

5.3           No Further Infringement Warranties. Except as set forth herein
above, Licensor makes no representations or warranties, express or implied, with
regard to the infringement of proprietary rights of any Person.

 

7

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

5.4           No Other Warranties or Representations. Except as set forth in
this Agreement, neither Licensor nor persons acting on Licensor’s behalf make
any warranty, express or implied.

 

ARTICLE VI- DISCLAIMER OF WARRANTIES AND
CLAIMS/INDEMNIFICATION

 

6.1           Disclaimer of Infringement Claims. Licensor has provided Licensee
in good faith the rights and privileges contained in this Agreement.  However,
nothing contained in this Agreement shall be construed as (i) a warranty or
representation by Licensor as to the validity or scope of any of the Technology
or Patent Rights; or (ii) a warranty or representation that the Technology,
Patent Rights, Licensed Products and Licensed Methods, or part thereof embodying
any of them, will be free from infringement of patents, trademarks, copyrights,
service marks, or other proprietary rights of any Person.

 

6.2           Disclaimers of Other Claims . Licensor disclaims all liability and
responsibility for property damage, death, and personal injury, whether or not
foreseeable, that may result from the manufacture, use, or sale of the Licensed
Products and/or use of the Licensed Methods, and Licensee agrees to assume all
liability and responsibility for all such damage, death and personal injury.

 

6.3           Licensee’s Obligation to Indemnify and Defend. Licensee agrees to
indemnify, defend, and hold harmless Licensor from and against all claims
(including, without limitation, product liability claims), suits, losses and
damages, including reasonable attorneys’ fees and any other expenses incurred in
the investigation and defense of any claim arising out of Licensee’s
manufacture, use or sale of the Licensed Products and/or use of the Licensed
Methods, and/or out of any allegedly unauthorized use of any trademark, service
mark, patent, copyright, process, idea, method, or device (excepting the
Technology and/or Patent Rights) by Licensee or those acting under its apparent
or actual authority, except for claims that the Technology, the Patent Rights
and/or the manufacture, use, or sale of the Licensed Products and/or use of the
Licensed Methods, solely to the extent the same incorporate or conform to the
Technology and/or Patent Rights, infringe any patent, copyright, trademark,
service mark or other proprietary rights of any Person.

 

6.4           Licensor’s Obligation to Indemnify and Defend. Licensor agrees to
indemnify, defend, and hold harmless Licensee from and against all claims that
Licensor’s Technology and/or Patent Rights infringe upon patents, trademarks,
copyrights, trade secrets or any other proprietary rights owned or controlled by
any Person by reason of Licensee’s manufacture, use or sale of the Licensed
Products and/or use of the Licensed Methods, or for the use of Licensors’
Technology and/or Patent Rights. Licensee shall inform Licensor immediately upon
receipt of notice of any suit, action or claim relating to patents, trademarks,
copyrights, trade secrets or other proprietary rights of any Person having any
bearing on Licensor’s Technology and/or Patent Rights. Should it so elect,
Licensee may, at its own expense, join Licensor in the defense of any such suit,
action or claim, In the event that Licensor’s Technology and/or Patent Rights
are found to infringe in any of the aforementioned instances, Licensor shall
indemnify Licensee

 

8

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

for any and all damages, except as excluded under Section 10.5, arising out of
the infringement, and shall (i) obtain the right to use patents, trademarks,
copyrights, trade secrets and/or other proprietary rights of said Person,
(ii) modify Licensor’s Technology and/or Patent Rights so as not to infringe
upon the rights of said Person, and/or (iii) achieve some other resolution of
the infringement claims so as to allow Licensee to use the Technology and Patent
Rights to operate Licensee’s Ethanol Plant, to manufacture the Licensed Products
and use the Licensed Methods.

 

ARTICLE VII -  DEFENSE OF TECHNOLOGY

 

7.1           Licensor’s Right to Prosecute and/or Defend. Licensor shall have
the right, at its election and expense, but not the obligation, to prosecute any
and all claims against any Person for infringement or misappropriation of the
Technology and/or Patent Rights.

 

7.2           Licensee’s Right to Defend. If Licensor fails or refuses to
prosecute any and all claims against any Person for infringement or
misappropriation of the Technology and/or Patent Rights, or fails or refuses to
defend any such claim, Licensee may initiate the prosecution or assume control
of the defense.  However, Licensor shall not be responsible for any settlement
made without its prior written consent, or for any costs, expenses or fees
incurred by Licensee without Licensor’s prior written consent.

 

ARTICLE VIII - CONFIDENTIAL INFORMATION

 

8.1           Confidential Information. Licensor and Licensee hereby acknowledge
and agree that the Technology and the Patent Rights are a part of the
Confidential Information, are subject to the terms and conditions of the
Confidentiality Agreement, and are provided to Licensee solely for the Permitted
Purpose.  Upon the termination of this Agreement and/or the Licenses, the
Technology, Patent Rights and the other Confidential Information in the
possession of Licensee shall be removed from Licensee’s Ethanol Plant and
possession and shall be returned to Licensor, and Licensee shall retain no
written, electronic or other forms of documentation with respect to the
Technology, Patent Rights and other Confidential Information.

 

8.2           Protection of Technology and Patent Rights. Licensee agrees to
protect the Technology, Patent Rights and other Confidential Information, or any
part thereof, from disclosure pursuant to the terms and conditions of the
Confidentiality Agreement. Licensee shall require all of Licensee’s current and
future employees, consultants and contractors to keep confidential the
Confidential Information. Licensee’s current and future employees, consultants
and contractors shall execute and deliver to Licensee an Employee, Consultant or
Contractor Confidentiality and Nondisclosure Agreement in the form attached to
the Confidentiality Agreement. Licensee shall enforce the terms and conditions
of the Employee, Consultant or Contractor Confidentiality and Nondisclosure
Agreement, and hereby authorizes Licensor, as a third party beneficiary, to
enforce the same, and agrees to cooperate and assist Licensor in the enforcement
of the same.

 

8.3           Ownership of Technology and Patent Rights. Licensee agrees and
acknowledges

 

9

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

that the Technology and Patent Rights are proprietary to and are the sole,
exclusive and confidential property of Licensor, and that Licensor expressly
maintains all rights to the Technology and Patent Rights including, but not
limited to, copyright, patent, trademark and trade secret protections as
provided by federal and state law. Nothing contained in this Agreement shall be
construed as granting or employing any Transfer to Licensee of any rights in or
to the Technology and Patent Rights beyond the specific Licenses granted herein.

 

ARTICLE IX -  ASSIGNMENT

 

Licensee shall not Transfer to any Person this Agreement or the Licenses without
the prior written consent of Licensor. Licensor shall be entitled to Transfer to
any Person this Agreement and the Licenses without the prior written consent of
Licensee.

 

ARTICLE X - DEFAULT AND REMEDIES

 

10.1         Licensee’s Events of Default. Each of the following events shall be
a default by Licensee and a breach of this Agreement:

 

A.            If Licensee fails to pay Licensor any amounts required under this
Agreement as and when they become due and payable, or fails to pay Licensor or
any Affiliate any amount required under any other agreement between Licensor or
an Affiliate and Licensee, as and when they become due and payable.

 

B.             If Licensee fails to keep, observe or perform any of the other
terms and conditions of this Agreement or of any other agreement between
Licensee and Licensor or an Affiliate.

 

C.             If Licensee vacates or abandons the Ethanol Plant.

 

D.            If Licensee Transfers or attempts to Transfer this Agreement or
the Licenses, voluntarily or by operation of law, without the prior written
consent of Licensor.

 

E.             If Licensee breaches the confidentiality provisions set forth in
Article VIII.

 

F.             If Licensee files a petition in bankruptcy or insolvency or for
reorganization or arrangement under the bankruptcy laws of the United States or
any insolvency act of any state or shall voluntarily take advantage of any such
law or act by answer or otherwise or shall be dissolved or shall make an
assignment for the benefit of creditors.

 

G.             If involuntary proceedings under any such bankruptcy law or
insolvency act shall be instituted against Licensee or if a receiver or trustee
shall be appointed for all or substantially all of the property of Licensee and
such proceeding shall not be dismissed or

 

10

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

such receivership or trustee vacated within sixty (60) days after institution or
appointment.

 

H.            If Licensee merges with another entity, completes the sale of
substantially all of its assets to any Person, or any Person that is a
competitor of Licensor acquires more than ten percent (10%) of the outstanding
capital or voting rights of Licensee.

 

10.2         Licensor’s Remedies. Upon the occurrence and continuance of an
event of default, Licensor shall give Licensee thirty (30) days’ written notice
of default, specifying the event of default and the action required to cure the
default.  If Licensee fails to cure the event of default within (30) days,
Licensor may resort to any and all legal remedies or combination of legal
remedies allowed by law and/or this Agreement, including, without limitation,
the termination of this Agreement and the Licenses, and the removal of the
Technology and Patent Rights from Licensee’s Ethanol Plant and possession and
the recovery of all damages, reasonable attorneys’ fees and costs. Licensor, in
addition to all of the other remedies allowed by law, shall be entitled to
specific performance and/or injunctive relief.

 

10.3         Licensor’s Default. Licensor’s failure to keep, observe or perform
any of the terms and conditions of this Agreement, shall be a default by
Licensor and a breach of this Agreement.

 

10.4         Licensee’s Remedies. Upon the occurrence and continuance of an
event of default, Licensee shall give Licensor ninety (90) days written notice
of default, specifying the event of default and the action required to cure the
default. In this event Licensor shall cure the default within ninety (90) days
if the default is of such a nature as it can be cured by Licensor by making a
reasonable effort to cure the default within ninety (90) days. If the default is
of such a nature that it cannot be cured by Licensor making a reasonable effort
to cure the default within ninety (90) days, then Licensor shall within the
ninety (90) days make a reasonable effort to cure the default and continue
making such efforts until the default is cured.  If Licensor fails to timely
fulfill its obligations as set forth in this Section 10.4, Licensee may resort
to any and all legal remedies or combination of legal remedies allowed by law
and/or this Agreement, including, without limitation, the termination of this
Agreement and the Licenses, and the recovery of all damages, reasonable
attorneys’ fees and costs.  Licensee, in addition to all of the other remedies
allowed by law, shall be entitled to specific performance and/or injunctive
relief.

 

10.5         Remedies Cumulative. No remedy conferred upon or reserved to
Licensor or Licensee shall be considered to exclude or suspend any other remedy,
but the same shall be cumulative and shall be in addition to every other remedy
now or hereafter existing at law or by statute and every power and remedy given
by this Agreement to Licensor or Licensee may be exercised from time to time and
as often as occasion may arise. No delay or omission of Licensor or Licensee to
exercise any right or power arising from any event of default shall impair any
such right or power, nor shall it be construed to be a waiver of any such event
of default or acquiescence therein. Notwithstanding the provisions of Sections
10.2 and 10.4, in no event shall either party be liable for any lost profits,
lost data, or any form of incidental, consequential, or punitive damages of any
kind whether or not foreseeable.

 

11

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

10.6         Rights of Parties After Termination. Neither party shall be
relieved of any obligation or liability under this Agreement arising from any
act or omission committed prior to the effective date of such termination. In
the event of expiration of this Agreement or termination of this Agreement for
any reason whatsoever, the rights and obligations of the parties under Articles
VIII, IX, X, XI and XIII shall survive any expiration or termination of this
Agreement. From and alter any expiration or termination of this Agreement,
Licensee shall have the right to sell any Licensed Products that Licensee had
already manufactured prior to termination. From and after any expiration or
termination of this Agreement and/or the Licenses, Licensee shall not
manufacture any Licensed Products using the Technology and Patent Rights.

 

ARTICLE XI- TRADE SECRETS

 

Licensee agrees and acknowledges that the Technology and Patent Rights licensed
to Licensee by Licensor meet the definition of a trade secret as defined by the
South Dakota Codified Law § 37-29-1(4), and Licensor is entitled to any and all
rights and remedies granted by the South Dakota Uniform Trade Secrets Act for
any breach by Licensee of this Agreement.

 

ARTICLE XII- MISCELLANEOUS PROVISIONS

 

12.1         Taxes. Licensee shall be responsible to pay all taxes of any type,
nature or description (including, but not limited to, sale, use, gross receipts,
excise, import, export, income and employment taxes); provided, however,
Licensee shall not be responsible for any income taxes imposed upon Licensor by
any taxing jurisdiction, arising by virtue of the performance of this Agreement.

 

12.2         Compliance. With respect to its rights and obligations pursuant to
this Agreement, each party shall comply with all applicable federal and local
laws, rules and regulations.

 

12.3         Successors and Assigns. Subject to Article IX, this Agreement shall
be binding upon and inure to the benefit of the successors, and to the extent
permitted herein, the assigns of the parties.

 

12.4         Governing Law. This Agreement shall be governed by and shall be
construed in accordance with the laws of the State of South Dakota.

 

12.5         Waiver of Jury Trial. LICENSOR AND LICENSEE  IRREVOCABLY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS AND RELATIONSHIPS OF THE PARTIES
CONTEMPLATED HEREBY OR THEREBY.

 

12.6         Entire Agreement. This Agreement, the Confidentiality Agreement,
the Management Agreement, any Exhibits hereto, and any Addendums executed by the
parties as described herein, constitute the entire agreement and understanding
of the parties and supersedes

 

12

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

all prior agreements and understandings, whether oral or written. No
modifications or claimed waiver of any of the provisions of the foregoing shall
be valid unless in writing and signed by the duly authorized representative
against whom such modification or waiver is sought to be enforced.

 

12.7         No Other Rights. Nothing contained in this Agreement shall be
construed as conferring by implication, estoppel, or otherwise upon either party
any rights, obligations or restrictions, except those expressly granted by this
Agreement.

 

12.8         No Partnership or Joint Venture. Nothing contained in this
Agreement shall constitute or be construed to create a partnership or joint
venture between Licensor and Licensee.  Neither party shall have authority to
make any statements, representations or commitments of any kind, or to take any
action, that will be binding on the other party.

 

12.9         Notice. All notices required under this Agreement shall be
effective if sent by first class mail, postage prepaid or by recognized express
courier to the address of the parties set forth above. Licensor and the Licensee
may provide supplemental notice by means of fax or e-mail.

 

12.10       Acceptance. This Agreement shall be effective only after acceptance
of its terms by Broin Management at its home office in Sioux Falls, South
Dakota.  No duties, liabilities, or detriment shall be incurred by either party
until the time of acceptance. Notwithstanding any negotiations, representations,
or agreements made or entered into prior or contemporaneously with this
Agreement, any variance with the terms of this Agreement, or any variance with
the terms of any subsequent agreement entered into by and between the parties,
whether oral or written, shall be effective only after acceptance of said terms
as provided for in this Section 12.10.

 

12.11       Severability.  In the event that any term, condition, or provision
of this Agreement is held to be invalid by any court of competent jurisdiction,
such holding shall not invalidate or make unenforceable any other term,
condition, or provision of this Agreement. The remaining terms, conditions, and
provisions shall be fully severable, and shall be construed and enforced as if
such invalid term, condition, or provision had never been inserted in this
Agreement initially.

 

12.12       Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

 

13

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

IN WITNESS WHEREOF, the authorized agents of the parties have executed this
Agreement as of the date listed above.

 

 

LICENSOR:

 

 

 

Broin and Associates, Inc.

 

 

 

 

 

By:

/s/ Jeff Broin

 

 

Its:

CEO

 

 

 

 

LICENSEE:

 

 

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

Its:

Chairman

 

 

14

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

EXHIBIT A

 

Listing of Technology

 

1.

 

Process Diagrams

2.

 

Process information

3.

 

Material and energy balances

4.

 

Drawings

5.

 

Material and equipment specifications

6.

 

Process control system software configuration

7.

 

Isometric drawings

8.

 

Training manuals

9.

 

Operations manuals

10.

 

Operations video tapes

11.

 

Other items as may be disclosed from time to time by Licensor to Licensee. Such
additional materials which should also be considered technology shall be
determined solely by Licensor.

 

15

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

EXHIBIT B

 

 

Listing of Applications and Scheduled Patents

 

None

 

16

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

GREAT PLAINS ETHANOL, LLC

RAW STARCH TECHNOLOGY AND PATENT RIGHTS

ADDENDUM TO TECHNOLOGY AND

PATENT RIGHTS LICENSE AGREEMENT

 

This Addendum to Technology and Patent Rights License Agreement

 

(“Addendum”) is made and entered into effective this 5th day of April, 2005, by
and between Broin and Associates, Inc., a South Dakota corporation, located at
2209 East 57th Street North, Sioux Falls, South Dakota 57104 (“Licensor”) and
Great Plains Ethanol, LLC, a South Dakota limited liability company, located at
27716 462nd Avenue, Chancellor, South Dakota 57015 (“Licensee”).

 

RECITALS:

 

A.                                Licensee owns and operates a dry mill fuel
ethanol plant near Chancellor, South Dakota, for the production and marketing of
fuel ethanol and ethanol co-products.

 

B.                                  Licensor licenses to Licensee certain
Technology and Patent Rights, pursuant to the terms and conditions of a
Technology and Patent Rights License Agreement dated April 5, 2005 (the “License
Agreement”),

 

C.                                  Licensor has developed certain New
Technology, described by Licensor as the “Raw Starch Technology and Patent
Rights”.

 

D.                                 Licensor’s Raw Starch Technology and Patent
Rights are the subject of certain Patent Rights described as follows:

 

Patent Application 20040234649. Filed: November 25, 2004

 

E.                                   Licensor desires to license to Licensee,
and Licensee desires to license from Licensor, the Raw Starch Technology and
Patent Rights (Exhibits A and B), pursuant to the terms and conditions of this
Addendum.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
in this Addendum, Licensor and Licensee hereby agree as follows:

 

1. Non-Exclusive License. Licensor hereby grants to Licensee a revocable,
non-exclusive, indivisible and non-transferable right and license to use the Raw
Starch Technology and Patent Rights solely for the Permitted Purpose, subject to
the conditions set forth in the Agreement. The Raw Starch Technology and Patent
Rights are hereby made a part of the Technology Patent Rights and the subject of
the Licenses.

 

17

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

2.              Initial New Technology Fee. Licensee shall pay to Licensor,
immediately upon execution of this Agreement,
the                                 **                                            for
the Raw Starch Technology and Patent Rights (the “Initial License Fee”), as the
Initial New Technology Fee defined in Section 1.8 of the Agreement.

 

3.              Technology and Patent Rights Fees. During the Management Term,
Licensee shall continue to pay to Licensor the Technology and Patent Rights Fee
identified in the License Agreement.

 

4.              Post-Management Term License Fees. Immediately upon the
commencement of the Post-Management Term, Licensee shall pay Licensor a
licensing fee of                  **             .  The licensing fees described
herein are collectively known as the ‘Post-Management Term Fees,’ as identified
in Section 1.25 of the Agreement. The               **      .

 

5.              Capitalized Terms. All capitalized terms contained in this
Addendum shall have the meanings set forth in this Addendum and/or in the
License Agreement.

 

6.              License Agreement. All of the terms, conditions, provisions and
covenants contained in the License Agreement shall continue in full force and
effect, and shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and to the extent
permitted in the License Agreement, the assigns of the parties.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
listed above.

 

 

LICENSOR:

 

 

 

Broin and Associates, Inc.

 

 

 

 

 

By:

/s/ Jeff Broin

 

 

Its:

CEO

 

 

 

 

LICENSEE:

 

 

 

 

 

Great Plains Ethanol, LLC

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

Its:

Chairman

 

 

18

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

EXHIBIT A

 

Listing of Raw Starch Technology

 

1.

 

Process Diagrams

2.

 

Process information

3.

 

Material and energy balances

4.

 

Drawings

5.

 

Material and equipment specifications

6.

 

Process control system software configuration

7.

 

Isometric drawings

8

 

Training manuals

9.

 

Operations manuals

10.

 

Operations video tapes

11.

 

Other items as may be disclosed from time to time by Licensor to Licensee. Such
additional materials which should also be considered technology shall be
determined solely by Licensor.

 

19

--------------------------------------------------------------------------------


 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request.

 

EXHIBIT B

 

Listing of Raw Starch Applications

 

 

 

Patent Application 20040234649

 

Filed: November 25, 2004

 

 

20

--------------------------------------------------------------------------------